Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The amendment filed after non-final office action on January 13, 2021 is acknowledged and entered.  Claims 10 and 15 were amended and claims 19-20 were newly added.  Claims 1-20 are pending in the instant application.  The restriction is deemed proper and is made FINAL in this office action.  Claims 1-9 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 10-16 and 19-20 are examined on the merits of this office action.

Withdrawn Rejections
The rejection of claims 10-16 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter is withdrawn in view of amendment of the claims filed January 13, 2021.

The rejection of claim 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in view of amendment of the claims filed January 13, 2021.

The rejection of claim(s) 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang (PLOS One, 9(8):e105616, published August 2014, cited in Applicant’s IDS) is withdrawn in view of amendment of the claims filed January 13, 2021.

The rejection of claim(s) 10-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohlsson (Experimental and Molecular Pathology 75 (2003) 248–255) is withdrawn in view of amendment of the claims filed January 13, 2021..


New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 10-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (PLOS One, 9(8):e105616, published August 2014, cited in Applicant’s IDS) in view of Fushimi (WO 2014/133081 A1, English translation attached, reference cited in Applicant’s IDS) and Nakamura (WO 2011/108517 A1, English translation attached, cited in Applicant’s IDS).

*Regarding the limitation of “arranged in gaps between a plurality of the cells”, Applicants specification states “the "gaps between cells" is not necessarily a space closed by the constituent cells, and may be interposed by the cells. Gaps are not necessarily present between all of the cells, and there may be a place where cells are brought into contact with each other” (see paragraph 0105 of PGPUB).  Thus, the cells can be clumped and there can be clumps throughout the macromolecular blocks.  Thus, the claim is not particularly limiting to how the cells and blocks (which is defined as an aggregation, see paragraph 0072 of PGPUB) are arranged.  The cells being dispersed (alone or in clumps) throughout the macromolecular blocks would meet the limitations of the instant claims.  
Regarding claim 11, Fang further teaches that mesenchymal stem cells were present in the tumor environment in the gel (see page 8, left hand column, Figure 7H) meeting the limitations of the comprising a mesenchymal cell.
Regarding claims 12-13, CFPAC-1 cells are considered established pancreatic cancer cells.  Figure 7 of Fang shows use of pancreatic cancer cells (CFPAC-1) in the animal model thus meeting the limitations of wherein the cell is a pancreatic cancer cell and wherein the disease is pancreatic cancer for the model.   Regarding claims 15-16,  Fang teaches the collagen gel comprising tumor cells (MDA MB-231, HCT116 and CFPAC-1) implanted into immunocompromised mice (nude mice) subcutaneously under the skin (see page 3, left hand column, second paragraph).  
Fang is silent to where the macromolecular block (the gelatin) has a size of 1 µm to 700 µm. 
However, Fushimi teaches of a cell structure for transplantation without cellular necrosis of transplanted cells and high survival rate (see abstract).  Fushimi teaches “a cell structure for cell transplantation, which contains glutaraldehyde-free biocompatible polymer blocks and at least one kind of cells and in which a plurality of said biocompatible polymer blocks are disposed in gaps among a plurality of said cells” (See abstract).  Fushimi specifically teaches making a recombinant gelatin called “CBE3” (See Example 1).  Fushimi further teaches using CBE3 (recombinant gelatin) as a porous body (see Example 2).  Fushimi teaches forming of a recombinant peptide block via pulverization and crosslinking of the porous material (see Example 5).   Fushimi teaches that the CBE3 porous bodies were pulverized and sized at 25-33, 53-106 and 106-180 uM (see Example 5, lines 7-8) and then cross-linked.   Fushimi further teaches of producing a mosaic cell mass using the CBE3 blocks prepared as taught by Example 5 of Fushimi (see Examples 5 and 10) and Human bone marrow-derived mesenchymal stem cells (see Example 10).  Thus, Fushimi teaches a cell structure which comprises biocompatible macromolecular 
Nakamura teaches a cell structure comprising polymer block having biocompatibility and a cell, wherein a plurality of the polymer blocks are disposed in a gap between the plurality of cells.  Nakamura further teaches wherein “The cell structure according to claim 1, wherein the polymer block has a size of 1 µm or more and 700 µm or less” (see claims 1-2).  Nakamura teaches wherein the polymer is gelatin.   Nakamura additionally teaches using natural gelatin, pulverized to obtain gelatin blocks of 25-35 uM and 53-106 uM (see Example 3, last 3 lines).  Nakamura teaches of the aforementioned gelatin blocks in combination with human mesenchymal cells (see Examples 4-5).  Nakamura concludes that “As a result, it was found that the mosaic cell mass produced with the recombinant gelatin μ block can maintain higher cell activity and substrate production activity than the natural gelatin μ block. It has been shown that this can be achieved by using recombinant gelatin” (see Example 11, second paragraph, last five lines).  Nakamura also concluded that there was a higher cell survival rate with the cell structure comprising the macromolecular block (see Example 12, second paragraph, last 5 lines).  Nakamura teaches that the cell structure can be used for cell transplantation (see claim 33).
It would have been obvious before the effective filing date of the claimed invention to use the cell structure of Fushimi and Nakamura comprising the recombinant peptide blocks as the structure comprising the cells of Fang for transplantation.  One of ordinary skill in the art would have been motivated to do so given that the cell structure of Fushimi comprising biocompatible peptide blocks reduces cellular necrosis and improves survival rate of cells transplanted.  There is a reasonable expectation of success given that Fushimi and Nakamura teaches that the cell structure is specifically used for transplantation of cells including human cells such as stem cells.  
Regarding claim 10, Fushimi specifically teaches wherein the size of the biocompatible polymer block is 50-120 uM (see claim 3). 
Regarding claim 20, Fushimi teaches wherein the block is obtained by pulverizing a porous body of a biocompatible macromolecule (see claim 6).  
Regarding claim 19, Fushimi teaches wherein the shape is flat (see Example 11, lines 5-6).
Response to Applicant’s Arguments
Applicant’s arguments with respect to claim(s) 10-16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim(s) 10-12, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson (Experimental and Molecular Pathology 75 (2003) 248–255, cited previously) in view of Fushimi (WO2014133081 A1, English translation attached, reference cited in Applicant’s IDS) and Nakamura (WO2011108517 A1, English translation attached, cited in Applicant’s IDS).
*Regarding the limitation of “arranged in gaps between a plurality of the cells”, Applicant’s specification states “the "gaps between cells" is not necessarily a space closed by the constituent cells, and may be interposed by the cells. Gaps are not necessarily present between all of the cells, and there may be a place where cells are brought into contact with each other” (see paragraph 0105 of PGPUB).  Thus, the cells can be clumped and there can be clumps throughout the macromolecular blocks.  Thus, the claim is not particularly limiting to how the cells and blocks (which is defined as an aggregation, see paragraph 0072 of PGPUB) are arranged.  The cells being dispersed (alone or in clumps) throughout the macromolecular blocks would meet the limitations of the instant claims.
	Regarding claims 10-12 and 14, Ohlsson teaches a gelatin matrix comprising established colon carcinoma cells and mesenchymal progenitor cells (aka mesenchymal stem cells) (see abstract, lines 3-4).  Regarding claim 15, Ohlsson further teaches implanting the gelatin matrix comprising the cancer cells and mesenchymal cells into rats under the skin (see page 250, left hand column, first two paragraphs, subcutaneous injection).  Figure 2 of Ohlsson teaches the cancer cells are found throughout the gelatin claims 11 and 14, Ohlsson teaches implants with a mixture of MPCs and Tumor cells in the gelatin (see Table 1 and Figure 6).
Ohlsson is silent to where the macromolecular block (the gelatin) has a size of 1 µm to 700 µm. 
However, Fushimi teaches of a cell structure for transplantation without cellular necrosis of transplanted cells and high survival rate (see abstract).  Fushimi teaches “a cell structure for cell transplantation, which contains glutaraldehyde-free biocompatible polymer blocks and at least one kind of cells and in which a plurality of said biocompatible polymer blocks are disposed in gaps among a plurality of said cells” (See abstract).  Fushimi specifically teaches making a recombinant gelatin called “CBE3” (See Example 1).  Fushimi further teaches using CBE3 (recombinant gelatin) as a porous body (see Example 2).  Fushimi teaches forming of a recombinant peptide block via pulverization and crosslinking of the porous material (see Example 5).   Fushimi teaches that the CBE3 porous bodies were pulverized and sized at 25-33, 53-106 and 106-180 uM (see Example 5, lines 7-8) and then cross-linked.   Fushimi further teaches of producing a mosaic cell mass using the CBE3 blocks prepared as taught by Example 5 of Fushimi (see Examples 5 and 10) and Human bone marrow-derived mesenchymal stem cells (see Example 10).  Thus, Fushimi teaches a cell structure which comprise biocompatible macromolecular blocks (Example 5 of Fushimi) and human cells dispersed through the blocks that fall within the size range of 1-700 µM of the instant claims.   Fushimi further teaches transplantation of the mosaic cell mass with the recombinant peptide block in immune deficient mice (see Example 16).   Fushimi teaches wherein the blocks are arranged in a gap between a plurality of cells (see claim 1).  Fushimi teaches that the cell can be “a universal cell, a somatic stem cell, a progenitor cell, and a mature cell” (see claim 17).  Fushimi teaches that “it became clear that the mosaic cell mass using the CBE3 block of the present invention having a complicated structure has a better survival state of internal cells” (see “Example 14”, last three lines).
Nakamura teaches a cell structure comprising polymer block having biocompatibility and a cell, wherein a plurality of the polymer blocks are disposed in a gap between the plurality of cells.  Nakamura further teaches wherein “The cell structure according to claim 1, wherein the polymer block has a size of 1 µm or more and 700 µm or less” (see claims 1-2).  Nakamura teaches wherein the polymer is gelatin.   
It would have been obvious before the effective filing date of the claimed invention to use the cell structure of Fushimi and Nakamura comprising the recombinant peptide blocks as the structure comprising the cells of Ohlsson for transplantation.  One of ordinary skill in the art would have been motivated to do so given that the cell structure of Fushimi comprising biocompatible peptide blocks reduces cellular necrosis and improves survival rate of cells transplanted.  There is a reasonable expectation of success given that Fushimi and Nakamura teaches that the cell structure is specifically used for transplantation of variety of cells including human cells such as stem cells.  
Regarding claim 10, Fushimi specifically teaches wherein the size of the biocompatible polymer block is 50-120 uM (see claim 3). 
Regarding claim 20, Fushimi teaches wherein the block is obtained by pulverizing a porous body of a biocompatible macromolecule (see claim 6).  
Regarding claim 19, Fushimi teaches wherein the shape is flat (see Example 11, lines 5-6).
Response to Applicant’s Arguments
Applicant’s arguments with respect to Claim(s) 10-12, 14-15 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.D/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654